t c summary opinion united_states tax_court nasser and scottiann zamani petitioners v commissioner of internal revenue respondent docket no 12899-05s filed date nasser and scottiann zamani pro sese wesley f mcnamara for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to a deduction for dependency_exemptions for petitioner husband’s son and daughter from a prior marriage background some of the facts have been stipulated and are so found the stipulation of facts with attached exhibits and additional exhibits admitted at trial are incorporated herein by this reference at the time the petition was filed petitioners resided in west linn oregon unless otherwise indicated all references to petitioner are to nasser zamani petitioner was formerly married to alice woodworth ms woodworth petitioner and ms woodworth have three children cyrus zamani born in nathan zamani born in and lila zamani born in petitioner and ms woodworth were divorced on date pursuant to a divorce decree issued by an oregon state court the divorce decree provides in relevant part issues relating to children a custody the parties shall have joint physical custody of the minor children the children are to reside primarily at the mother’s address for medical and educational_purposes c parenting schedule school year mr zamani will have parenting responsibilities with the minor children of the parties during the school year from friday following supper pincite p m through sunday pincite a m following breakfast on one weekend to be followed the next consecutive weekend by a schedule of saturday before lunch at noon through sunday following supper pincite p m additionally mr zamani will parent the children wednesday evenings to begin pincite p m until p m summer the weekend schedule will remain the same as stated for the school year the weekday schedule will change mr zamani will parent the children two days per week which includes overnight time for those days the days will be either monday and wednesday or tuesday and thursday from p m until a m the next morning with respect to holidays and other special occasions the divorce decree generally provides that petitioner and ms woodworth will share or alternate parenting responsibilities it also provides that mr zamani shall be granted the tax exemptions for the three children for and continuing thereafter for so long as he is current with child_support petitioner was current with child_support from the time of the divorce through in addition to their regularly scheduled visits nathan and lila often spent additional time with petitioner for example nathan lived with petitioners for consecutive months toward the end of lila also occasionally lived with petitioners for weeks at a time petitioner did not introduce records of the time nathan and lila spent with him on their joint federal_income_tax return petitioners claimed a deduction for dependency_exemptions for nathan and lila petitioners did not attach to their return a form_8332 release of claim to exemption for child of divorced or separated parents executed by ms woodworth petitioner had asked ms woodworth to sign a form_8332 but she refused to do so respondent issued petitioners a notice_of_deficiency in date disallowing the claimed deduction for dependency_exemptions discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate petitioners did not claim a deduction with respect to cyrus and his status as a dependent is not in issue fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 brissett v commissioner tcmemo_2003_310 if the individual fails any of these tests he or she does not qualify as a dependent with respect to the support_test a taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of divorced parents if the child is in the custody of one or both of his parents for more than half of the calendar_year and receives more than half his support during that year from his parents such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent sec_152 the word custody as used in sec_152 is defined in sec_1_152-4 income_tax regs which provides custody for purposes of this section will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement in the event of so-called split custody or if neither a decree or agreement establishes who has custody custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs a custodial_parent may release claim to the exemption pursuant to the provisions of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the temporary regulations promulgated with respect to sec_152 provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see also 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite brissett v commissioner supra form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption miller v commissioner supra pincite temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 petitioner was not the custodial_parent in petitioner and ms woodworth share custody of nathan and lila however the divorce decree indicates that ms woodworth has custody for the greater portion of the calendar_year accordingly ms woodworth was the custodial_parent for purposes of sec_152 see sec_1_152-4 income_tax regs petitioner credibly testified that nathan and lila often spent time in his home in addition to the visits specified in the divorce decree petitioner estimated that each child lived with him and his wife for approximately to months in with the remainder of the time spent at ms woodworth’s residence petitioner conceded however that his estimates were very approximate because he did not have a clear record of how many days or which days the children spent with him assuming arguendo that the divorce decree does not establish ms woodworth as the custodial_parent petitioner has not demonstrated that he was the custodial_parent in petitioner introduced no records to support his estimates and acknowledged he could not remember exactly how much time his children spent with him in even if we accepted the accuracy of petitioner’s estimates the time nathan and lila spent with him would not constitute a greater portion of the calendar_year sec_152 flush language we therefore conclude that ms woodworth was the custodial_parent and petitioner was the noncustodial_parent in petitioners did not attach a form_8332 or other declaration to their tax_return because petitioner was the noncustodial_parent for purposes of sec_152 petitioners are not entitled to the claimed dependency_exemptions unless they complied with the provisions of sec_152 and the regulations thereunder by attaching to their return a written declaration or form_8332 executed by ms woodworth petitioners did not attach such a declaration or form_8332 to their return and as a result they are not entitled to the deduction for dependency_exemptions for nathan and lila in petitioner nevertheless argues that he is current in his child_support obligation and that under the terms of the divorce decree he is entitled to the deduction for dependency_exemptions petitioner testified that ms woodworth has consistently refused to execute the form_8332 as well as other documents he has given her petitioner considered seeking a court order to compel ms woodworth to execute the form_8332 but based on his past experience in seeking a similar order he believed it would cost approximately dollar_figure in attorney’s fees to do so because this amount exceeds the dollar_figure in issue petitioner believes he is caught in the middle between ms woodworth’s alleged intransigence and the tax laws’ apparent inability to give effect to his divorce decree as we have said in cases involving similar facts we are not unsympathetic to petitioner’s position see brissett v commissioner tcmemo_2003_310 neal v commissioner tcmemo_1999_97 however we are bound by the language of the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 the internal_revenue_code is clear as to the precise requirements for a noncustodial_parent to become entitled to a dependency_exemption see neal v commissioner supra because petitioner does not meet those requirements respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
